              Case 2:18-cr-00092-RAJ Document 119 Filed 08/23/19 Page 1 of 4




 1                                                  THE HONORABLE RICHARD A. JONES
 2
 3
 4
 5
 6
                              UNITED STATES DISTRICT COURT
 7                           WESTERN DISTRICT OF WASHINGTON
                                       AT SEATTLE
 8
 9   UNITED STATES OF AMERICA,                      )   No. CR18-092-RAJ
                                                    )
10                   Plaintiff,                     )
                                                    )   REPLY TO GOVERNMENT
11              v.                                  )   RESPONSE TO DEFENSE MOTION
                                                    )   TO STRIKE SURPLUSAGE
12   BERNARD ROSS HANSEN,                           )
                                                    )
13                   Defendant.                     )
                                                    )
14                                                  )
15          The defendant, Bernard Ross Hansen, moved to strike surplusage from the
16   Indictment that was irrelevant, immaterial and/or prejudicial. Dkt. 96. In its response,
17   the government first contends that the motion is “moot” because “the practice in this
18   district that indictments are not provided to trial juries.” Dkt. 110 at 2 (citing to a
19   district court decision from Idaho). However, there are no cases espousing the
20   government’s position that there can be no such thing as surplusage in this district. To
21   the contrary, research reveals that this Court granted a motion to strike surplusage in
22   United States v. Powell, 2016 WL 524251 (W.D. Wash. 2/10/2016). Although the
23   government conceded the challenged language should be stricken in Powell, Fed. R.
24   Crim. P. 7(c)(1), and indictment should be “plain” and “concise,” with only the
25   “essential facts constituting the offense charged,” Fed. R. Crim. P. 7(c)(1), despite the
26   district “practice.”

                                                                   FEDERAL PUBLIC DEFENDER
       REPLY TO GOVERNMENT RESPONSE TO                                1601 Fifth Avenue, Suite 700
       MOTION TO STRIKE SURPLUSAGE                                      Seattle, Washington 98101
       (Bernard Hansen, et al.; CR18-092-RAJ) - 1                                  (206) 553-1100
                 Case 2:18-cr-00092-RAJ Document 119 Filed 08/23/19 Page 2 of 4




 1             Next the government contends the identified passages are directly relevant to the
 2   charges. Dkt. 110 at 2. First, the defense respectfully disagrees with the government that
 3   the introductory paragraph in the preamble, or the language or information contained in
 4   paragraphs 13 through 16, 23, 26 through 27, 34 through 35, and 43 through 44 are
 5   “essential facts constituting the offense charged.” Second, in United States v. Struckman,
 6   2007 WL 9701146 (W.D. Wash. April 2, 2007), the case cited by the government, Dkt.
 7   110 at 2, affirms that language in an indictment that suggests others crimes were
 8   committed should be stricken. The defendant in Struckman was charged with conspiracy
 9   to defraud. One of the sentences at issue in Struckman was the phrase “[a]t the Global
10   Prosperity seminars, vendors promoted, among other things, bogus trust packages and
11   other anti-tax schemes advocating fraudulent methods of eliminating one’s income taxes”
12   Id. In striking the term “bogus” or the phrase as surplusage, the court noted the descriptive
13   language had no relevance to the defendant’s intent to conceal his own income as
14   charged.
15             Here, the allegations are that Mr. Hansen and Ms. Erdmann used the mail or wire
16   communications to obtain money or property from the Northwest Territorial Mint
17   customers by statements meant to influence that person and with intent to defraud. Ninth
18   Circuit Instr. 8.121 (mail fraud); Ninth Circuit Instr. 8.124. Materiality of false statements
19   or promises must be established. United States v. Carpenter, 95 F.3d 773, 776 (9th Cir.
20   1996). But the terms “wrongly” in paragraphs 13-15 and 26 suggest that those specific
21   acts were illegal, separate from the alleged fraud, and therefore should be stricken. Dkt.
22   96 at 2-3.
23   //
24   //
25   //
26   //

                                                                   FEDERAL PUBLIC DEFENDER
          REPLY TO GOVERNMENT RESPONSE TO                             1601 Fifth Avenue, Suite 700
          MOTION TO STRIKE SURPLUSAGE                                   Seattle, Washington 98101
          (Bernard Hansen, et al.; CR18-092-RAJ) - 2                               (206) 553-1100
              Case 2:18-cr-00092-RAJ Document 119 Filed 08/23/19 Page 3 of 4




 1          For the reasons stated herein, as well as those set forth in the original motion, the
 2   20-page indictment contains irrelevant, immaterial and/or prejudicial information that
 3   should be stricken.
 4                  DATED this 23rd day of August, 2019.
 5
                                                    Respectfully submitted,
 6
                                                    s/ Dennis Carroll
 7                                                  s/ Andrew Kennedy
                                                    s/ Jennifer E. Wellman
 8
                                                    Assistant Federal Public Defenders
 9                                                  Attorneys for Bernard Ross Hansen
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

                                                                    FEDERAL PUBLIC DEFENDER
       REPLY TO GOVERNMENT RESPONSE TO                                 1601 Fifth Avenue, Suite 700
       MOTION TO STRIKE SURPLUSAGE                                       Seattle, Washington 98101
       (Bernard Hansen, et al.; CR18-092-RAJ) - 3                                   (206) 553-1100
              Case 2:18-cr-00092-RAJ Document 119 Filed 08/23/19 Page 4 of 4




 1                                  CERTIFICATE OF SERVICE
 2          I certify that on August 23, 2019, I electronically filed the foregoing document
 3   with the Clerk of the Court using the CM/ECF system, which will send notification of
 4   filing to all registered parties.
 5
                                                    s/ Alma R Coria
 6                                                  Paralegal

 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

                                                                      FEDERAL PUBLIC DEFENDER
       REPLY TO GOVERNMENT RESPONSE TO                                   1601 Fifth Avenue, Suite 700
       MOTION TO STRIKE SURPLUSAGE                                         Seattle, Washington 98101
       (Bernard Hansen, et al.; CR18-092-RAJ) - 4                                     (206) 553-1100
